Title: To James Madison from John Stewart (Abstract), 4 February 1805
From: Stewart, John
To: Madison, James


4 February 1805, Washington. “I wrote a Letter Derected to you Some time in June or July last on the Subject of the Conduct of the postmaster Genl in Changing the rout of the westren Mail &cc.
“As I have never received an a[n]swer from you I Should now take it as a perticular favor of you to inform me wether you have received aney Letter from me on that Subject it is the first and only letter that I have Ever written to you I have two reasons for making this Request as the Subject of that letter is now before a Comitee. If you have not received the Letter I will have Some reason to belive that it was Supressed through the means of the postoffice Establishment. If you have received it and had not Considered worth an answer I hope you will now Do me the favor of transmiting it to me or a Copy thereof as I have not presarved a Copy & as I had wrote a Simelare Letter to the postmaster it will now Serve me to refresh my Memory as it is likly that I Shall be Called before the Comitee on the Subject a Complyance will much ablidge.”
 